Exhibit 10.1

AMENDMENT #1 TO

EMPLOYMENT AGREEMENT

This AMENDMENT #1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of
February 27, 2014, between Orthofix Inc., a Minnesota corporation (the
“Company”), and Emily Buxton (the “Executive”).

WHEREAS, the Executive and the Company have previously entered into an
Employment Agreement on January 7, 2013 (the “Agreement”); and

WHEREAS, the parties desire to enter into this Amendment to amend and revise the
Agreement as set forth herein;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements of the parties contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1. Amendments.

 

  a. Section 1.1. The second and third sentences of Section 1.1 are hereby
amended and restated in their entirety as follows:

“While serving as an employee of the Company, the Executive shall initially
serve as the Company’s Chief Financial Officer, and as the Parent’s Chief
Financial Officer. Subject to Executive’s rights under Section 4.4, the Company
and/or Parent may, in its sole discretion, change Executive’s title, position
and responsibilities after the date hereof.”

 

  b. Section 1.3. Section 1.3 is hereby amended to replace all references to
“July 1, 2014” with “July 1, 2015”.

 

  c. Section 2.2. Section 2.2 is hereby amended to replace the reference to “no
less than $296,000” with “$325,000”.

 

  d. Section 2.3. Section 2.3 is hereby amended to (i) replace the reference to
“at least 40%” with “60%” and (ii) replace the reference to “not less than 60%”
with “90%”.

 

  e. Section 2.6. Article II is amended to add the following text as Section 2.6
thereof.

2.6 Retention Bonus. The Executive shall be paid a special cash retention bonus
of $97,500 (the “First Retention Bonus”) on the date that the Company has filed
each of its financial statement restatement for the 2011 and 2012 fiscal years
and the first fiscal quarter of 2013, its Quarterly Reports on Form 10-Q for the
second and third fiscal quarters of 2013, and its Annual Report on Form 10-K for
the 2013 fiscal year (the first date by which all such filings have been made,
the “First Retention Date”) if (a) Executive remains employed by the Company on
the First Retention Date or (b) Executive’s employment with the Company
terminates prior to the First Retention Date pursuant to Sections 4.2, 4.3, 4.4
or 4.5 of this Agreement. The Executive shall be paid an additional special cash
retention bonus of $97,500 (the “Second Retention Bonus”) on the



--------------------------------------------------------------------------------

date that is six months following the First Retention Date (the “Second
Retention Date”) if (x) Executive remains employed by the Company on the Second
Retention Date or (y) Executive’s employment with the Company terminates prior
to the Second Retention Date pursuant to Sections 4.2, 4.3, 4.4 or 4.5 of this
Agreement. If for any reason neither of the applicable conditions set forth in
clauses (a) and (b) (with respect to the First Retention Bonus) or clauses
(x) and (y) (with respect to the Second Retention Bonus) are satisfied, the
First Retention Bonus and/or Second Retention Bonus, as applicable, shall not be
owed, earned or paid. Notwithstanding the foregoing, in no event shall the First
Retention Bonus or the Second Retention Bonus be deemed a “target bonus” or
“Incentive Compensation” under the definition of “Base Amount” provided for
herein.

 

  f. Section 4.4. The last sentence of Section 4.4 is amended and restated in
its entirety as follows.

“Unless the Executive provides written notification of an event described in the
definition of Good Reason within 90 days after the Executive has actual
knowledge of the occurrence of any such event (or in the case of an event
described in clause (6) of such definition, within the later of (i) 90 days
after the Executive has actual knowledge of the occurrence of any such event and
(ii) September 30, 2014), the Executive shall be deemed to have consented
thereto and such event shall no longer constitute Good Reason for purposes of
this Agreement.”

 

  g. Definition of “Good Reason”. The definition of “Good Reason” is amended to
delete the word “or” preceding clause (4), and to insert the following text
after clause (4).

“; or (5) the effective date of Executive being replaced by Parent as the Chief
Financial Officer of Parent; provided, however, that in no event shall “Good
Reason” be deemed to exist pursuant to clause (5) prior to the date that the
Company has completed and filed (i) its financial restatement for the 2011 and
2012 calendar years and the first quarter of 2013, and (ii) its quarterly
reports on Form 10-Q for the fiscal quarters ended June 30, 2013 and
September 30, 2013 and annual report on Form 10-K for the fiscal year ended
December 31, 2013”

2. No Retroactive Effect. The amendments to the Agreement provided for herein
shall be applicable prospectively from the date of this Amendment forward, and
shall not have applicability with respect to periods under the Agreement prior
to the date of this Amendment (except with respect to the changes set forth in
Sections 1.1, 2.2 and 2.3, which memorialize arrangements that were already in
effect prior to the date of this Amendment).

3. No Other Amendments. Except as otherwise provided herein, the Agreement shall
remain in full force and effect in accordance with its original terms.

4. Legal Fees. In connection with the negotiation of this Amendment, the Company
shall pay Executive’s outside counsel fees (subject to the receipt of a
customary invoice) in an amount not to exceed $15,000.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

ORTHOFIX INC. By:   /s/ Bradley R. Mason Name:   Bradley R. Mason Title:  
President and Chief Executive Officer EXECUTIVE /s/ Emily Buxton Emily Buxton

 

Agreed and Acknowledged: ORTHOFIX INTERNATIONAL N.V.

By:

 

/s/ Bradley R. Mason

Name:

 

Bradley R. Mason

Title:

 

President and Chief Executive Officer